Exhibit 10.5

 

AMENDMENT TO AGREEMENT AND PLAN OF MERGER

 

This AMENDMENT TO AGREEMENT AND PLAN OF MERGER (this “Amendment”) is entered
into as of August 10, 2004 by and among Kite Realty Group Trust, a Maryland real
estate investment trust (the “REIT”), KRG Development, LLC, an Indiana limited
liability company (the “Limited Liability Company”) and Kite Development
Corporation (the “Acquired Company”).

 

WHEREAS, the REIT, the Limited Liability Company and the Acquired Company have
entered into that certain Agreement and Plan of Merger (the “Merger Agreement”)
dated as of April 5, 2004, pursuant to which, among other things, the Acquired
Company will merge with and into the Limited Liability Company, with the Limited
Liability Company surviving such merger in accordance with the terms of the
Merger Agreement (the “Merger”);

 

WHEREAS, the REIT, the Limited Liability Company and the Acquired Company desire
to amend the Merger Agreement as provided below to eliminate the provision
purporting to change the name of the Limited Liability Company following the
Merger;

 

WHEREAS, the Board of Directors of the Acquired Company has approved and adopted
the Merger Agreement, as amended by this Amendment (the “Amended Merger
Agreement”) by unanimous written consent, proposed and recommended that the
shareholders of the Acquired Company approve and adopt the Amended Merger
Agreement and submitted the Amended Merger Agreement for approval and adoption
by the shareholders of the Acquired Company;

 

WHEREAS, the shareholders of the Acquired Company have approved and adopted the
Amended Merger Agreement by unanimous written consent in accordance with the
applicable provisions of the Indiana Business Corporation Law and the articles
of incorporation and the bylaws of the Acquired Company; and

 

WHEREAS, the REIT, as sole member of the Limited Liability Company has approved
and adopted the Amended Merger Agreement in accordance with the applicable
provisions of the Indiana Business Flexibility Act and the operating agreement
of the Limited Liability Company.

 

NOW THEREFORE, for good and valuable consideration and in consideration of the
foregoing, the REIT, the Limited Liability Company and the Acquired Company
agree as follows:

 

1.                                       The Merger Agreement is hereby amended
by deleting from the end of the last sentence of Section 1.1 the following
phrase:

 

“, and its name shall be changed to “Kite Development, LLC”

 

--------------------------------------------------------------------------------


 

2.                                       Except as expressly provided in this
Amendment, the Merger Agreement shall remain unchanged and in full force and
effect.

 

3.                                       This Amendment shall be governed in all
respects, including validity, interpretation and effect, by the laws of the
State of Indiana.

 

4.                                       This Amendment may be executed in one
or more counterparts, each of which will be deemed an original and all of which
shall constitute one and the same instrument.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has executed and delivered this
Amendment, or has caused this Agreement to be executed and delivered on its
behalf, as of the date first set forth above.

 

 

 

KITE REALTY GROUP TRUST

 

 

 

 

By:

/s/ JOHN A. KITE

 

 

Name:

John A. Kite

 

Title:

President and Chief Executive
Officer

 

 

 

 

KRG DEVELOPMENT, LLC

 

 

 

 

By:

/s/ JOHN A. KITE

 

 

Name:

John A. Kite

 

Title:

President and CEO, Kite Realty
Group Trust, its Sole Member

 

 

 

 

 

 

 

KITE DEVELOPMENT CORPORATION

 

 

 

 

By:

/s/ JOHN A. KITE

 

 

Name:

John A. Kite

 

Title:

Officer

 

--------------------------------------------------------------------------------